ALTERNATOR AND STARTER MOTOR TEST FIXTURE


FIRST OFFICE ACTION


CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s cited prior art of Bertness (2016/0216335) in view of Ratzlaff (2002/0030133).

With respect to independent claim 1, Bertness sets forth a rotating-machine test fixture (see Fig. 4), comprising:
a base (252) comprising a longitudinal axis (left to right in Fig. 4) which receives a rotating machine (102) so that an axis of rotation of the rotating machine (rotation axis of pulley 232) is aligned in a direction that is substantially parallel to the longitudinal axis of the base;
a flexible member (strap 220) comprising a first end and a second end (respective ends of strap), the first end inherently attached to the base at a first location and the second end inherently attached to the base at a second location to hold the received rotating machine against the base, the flexible member extending in a direction that is transverse to the longitudinal axis (Fig. 3); and
a wedge member (250 & 252) coupled to the base and that moves in a direction that is substantially parallel to the longitudinal axis of the base to selectably position the rotating machine and the base to align the axis of rotation of the rotating machine to be substantially parallel to the longitudinal axis of the base (ie. the wedge member 252 is movable in order to properly align the alternator 102 with the belt 254 in Fig. 4).

Bertness fails to set forth that the second end of the flexible member (strap 220) is slidably attached to the base as claimed. Instead, Bertness teaches that the flexible member is a strap with two separate sections joined together by a common buckle (Fig. 3). As such, it can be reasonably assumed that the opposite ends of the sections are attached to the base.
On the other hand, Ratzlaff sets forth a flexible member (tie down strap in Fig. 1) which has a fixed end (26) and a slidably attached second end (16).

As such, it would have been obvious to one having ordinary skill in the art armed with these teachings to use a single strap with one end attached to the base and the other end slidably attached to the base as set forth in Ratzlaff within the fixture of Bertness.
The motivation being that both configurations are well known and functional equivalents of one another, but the claimed configuration, as shown in Ratzlaff is typically used when tying down and securing an object since one end of a tie down strap can be secured to the base and the other end of the strap can be pulled or ratcheted through a buckle and also secured to the base for the tightening of the strap and easily securing the load.

With respect to claims 2 and 3, the claims further elaborate on the attaching the flexible member to the base and are within the scope of the above obvious statement.

With respect to claim 4, Bertness sets forth that the base (252) is movable to adjust a position of a received rotating machine with respect to a driver of a belt coupled to the received rotating machine (page 6, paragraph 36).

With respect to claim 5, Bertness sets forth that the base includes a support member that forms a channel that receives a rotating machine, the channel being oriented in a direction that is substantially parallel to the longitudinal axis of the base (see 252 in Fig. 4).

With respect to claim 6, Bertness sets forth that the received rotating machine is an alternator (102).

With respect to claim 7, Bertness sets forth that the received rotating machine is a starter motor (page 4, paragraph 18).

With respect to independent claim 8, Bertness sets forth a rotating-machine test fixture, comprising:
a base including a support member that forms a channel that is oriented substantially parallel to a longitudinal axis of the base (see 252 in Fig. 4), the base receiving a rotating machine (102) so that an axis of rotation (see 232 in Fig. 3) of the rotating machine is aligned in a direction that is substantially parallel to the longitudinal axis of the base;
a flexible member (strap 220) comprising a first end and a second end (respective ends of strap), the first end inherently attached to the base at a first location and the second end inherently attached to the base at a second location to hold the received rotating machine against the base, the flexible member extending in a direction that is transverse to the longitudinal axis (Fig. 3); and
a wedge member (250 & 252) coupled to the base and that moves in a direction that is substantially parallel to the longitudinal axis of the base to selectably position between the received rotating machine and the base to align the axis of rotation of the rotating machine to be substantially parallel to the longitudinal axis of the base (ie. the wedge member 252 is movable in order to properly align the alternator 102 with the belt 254 in Fig. 4).

Bertness fails to set forth that the second end of the flexible member (strap 220) is slidably attached to the base as claimed. Instead, Bertness teaches that the flexible member is a 

strap with two separate sections joined together by a common buckle (Fig. 3). As such, it can be reasonably assumed that the opposite ends of the sections are attached to the base.
On the other hand, Ratzlaff sets forth a flexible member (tie down strap in Fig. 1) which has a fixed end (26) and a slidably attached second end (16).
As such, it would have been obvious to one having ordinary skill in the art to use a single strap with one end attached to the base and the other end slidably attached to the base as set forth in Ratzlaff within the fixture of Bertness.
The motivation being that both configurations are well known and functional equivalents of one another, but the claimed configuration, as shown in Ratzlaff is typically used when tying down and securing an object since one end of a tie down strap can be secured to the base and the other end of the strap can be pulled or ratcheted through a buckle and also secured to the base for the tightening of the strap and easily securing the load.

With respect to claim 9, Bertness sets forth that a support member (252) is sloped with respect to the base (Fig. 4).

With respect to claim 10, Bertness fails to set forth a flexible-member tensioner that receives the flexible member and slidably attaches to the base wherein the tensioner selectably increases a tension of the flexible member as the flexible member holds the rotating machine.
Ratzlaff teaches the use of such a tensioner (22).
As such, it would have been obvious to one having ordinary skill in the art to use the tensioner of Ratzlaff with the fixture of Bertness.

The motivation being that the configuration as shown in Ratzlaff is typically used when tying down and securing an object since one end of a tie down strap can be secured to the base and the other end of the strap can be pulled or ratcheted through a buckle and also secured to the base for the tightening of the strap and easily securing the load.

With respect to claim 11, the claim further elaborates on the attaching the flexible member to the base and is within the scope of the above obvious statement.

With respect to claim 12, Bertness sets forth that the base (252) is movable to adjust a position of a received rotating machine with respect to a driver of a belt coupled to the received rotating machine (page 6, paragraph 36).

With respect to claim 13, Bertness sets forth that the base includes a support member that forms a channel that receives a rotating machine, the channel being oriented in a direction that is substantially parallel to the longitudinal axis of the base (see 252 in Fig. 4).

With respect to claim 14, Bertness sets forth that the received rotating machine is an alternator (102).

With respect to claim 15, Bertness sets forth that the received rotating machine is a starter motor (page 4, paragraph 18).


With respect to independent claim 16, Bertness sets forth a rotating-machine test fixture (see Fig. 4), comprising:
a base (252) including a support member that forms a channel parallel to the longitudinal axis of the base (left to right in Fig. 4) wherein the base receives a rotating machine (102) so that an axis of rotation of the rotating machine (rotation axis of pulley 232) is aligned in a direction that is substantially parallel to the longitudinal axis of the base;
a flexible member (strap 220) comprising a first end and a second end (respective ends of strap), the first end inherently attached to the base at a first location and the second end inherently attached to the base at a second location to hold the received rotating machine against the base, the flexible member extending in a direction that is transverse to the longitudinal axis (Fig. 3); and
a wedge member (250 & 252) coupled to the base and that moves in a direction that is substantially parallel to the longitudinal axis of the base to selectably position the rotating machine and the base to align the axis of rotation of the rotating machine to be substantially parallel to the longitudinal axis of the base (ie. the wedge member 252 is movable in order to properly align the alternator 102 with the belt 254 in Fig. 4).

Bertness fails to set forth that the second end of the flexible member (strap 220) is slidably attached to the base as claimed. Instead, Bertness teaches that the flexible member is a strap with two separate sections joined together by a common buckle (Fig. 3). As such, it can be reasonably assumed that the opposite ends of the sections are attached to the base.


Ratzlaff sets forth a flexible member (tie down strap in Fig. 1) which has a fixed end (26) and a slidably attached second end (16).
As such, it would have been obvious to one having ordinary skill in the art to use a single strap with one end attached to the base and the other end slidably attached to the base as set forth in Ratzlaff within the fixture of Bertness.
The motivation being that both configurations are well known and functional equivalents of one another, but the claimed configuration, as shown in Ratzlaff is typically used when tying down and securing an object since one end of a tie down strap can be secured to the base and the other end of the strap can be pulled or ratcheted through a buckle and also secured to the base for the tightening of the strap and easily securing the load.

In addition, Bertness fails to set forth a flexible-member tensioner that receives the flexible member and slidably attaches to the base wherein the tensioner selectably increases a tension of the flexible member as the flexible member holds the received rotating machine.
However, Ratzlaff sets forth the use of such a tensioner (22 in Fig. 1).
As such, it would have been obvious to one having ordinary skill in the art to use a tensioner as set forth in Ratzlaff within the fixture of Bertness.
The motivation being that the tensioner allows for easily tying down and securing an object since one end of a tie down strap can be secured to the base and the other end of the strap can be ratcheted through a buckle and secured to the base for the tightening of the strap and easily securing the load.


With respect to claim 17, the claim further elaborates on the attaching the flexible member to the base and is within the scope of the above obvious statement.

With respect to claim 18, Bertness sets forth that the base (252) is movable to adjust a position of a received rotating machine with respect to a driver of a belt coupled to the received rotating machine (page 6, paragraph 36).

With respect to claim 19, Bertness sets forth that the received rotating machine is an alternator (102).

With respect to claim 20, Bertness sets forth that the received rotating machine is a starter motor (page 4, paragraph 18).

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










/Eric S. McCall/Primary Examiner
Art Unit 2856